Honorable Ed Gilbert State Representative District 5 P. O. Box 633 Mountain Home, Arkansas 72653
Dear Representative Gilbert:
This is in response to your request for an official opinion wherein you asked:
   1. Does the provision of Act 122 of 1987 that requires red reflective numbers be attached to motorboats apply to all motorboats or only to those numbered after the effective date of the Act?
   2. Is the requirement that motorboat numbers be red in color superseded by the federal requirement that motorboat numbers be in a color which contrasts with the color of the motorboat?
Act 122 contains no provision for allowing boats already numbered to retain those numbers, and Section 9 of the Act repeals all laws and parts of laws in conflict with the Act.  Therefore the answer to your first question is that all boats must have the red reflective numbers after the effective date of the act.
The federal requirement you asked about appears at33 CFR 173.27(a)(3) and states that each number must contrast with the color of the background and be distinctly visible and legible." Act 122 states that the numbers are to be attached in such manner and position on the boat as prescribed by rules and regulations of the Arkansas Game and Fish Commission.
There is no direct conflict between the requirements because the federal requirement speaks of contrasting with the background, not necessarily the hull of the boat.  The Game and Fish Commission could require that if the red numbers do not contrast with the boat, then a different color background must be provided where the numbers are attached.  Since there is no direct conflict, the requirements of Act 122 are not superseded by the federal requirement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Charles R. Lucus.